DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 and 5 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
As per claim 1, the claim(s) recite(s) “a lane departure system for a vehicle” (interpreted as a person him/herself), the system comprising: an engine control unit (a person’s brain) configured to be communicatively connected to an environmental sensor (the person’s eyes) and to determine a departure from a lane, wherein the ECU determines another vehicle ahead of or behind the vehicle leaves the lane on the basis of a detection signal received from the environmental sensor (the person can determine that another vehicle in front of his/her vehicle leaves the lane based on signal from his/her eyes), and wherein the ECU is configured to generate a signal to create a visual or aural warning to the other vehicle when the other vehicle leaves the lane and enters an area, wherein the area is outside of a lane in which the vehicle is currently travelling in (the person can generate a visual or aural 
As per claim 4, the claims does materially add anything significant i.e. the person can constantly generate the visual or aural warning by waving, yelling, honking, or flashing his/her headlights. 
As per claim 5, it is interpreted and rejected as claim 1. 
As such, the entire claim reads on a human activity with no additional elements that integrate the abstract idea with a practical application or add significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (Chow; US 2018/0096601) in view of Sunaga (Sunaga; JP Patent Publication No. 2013-252796).
As per claim 1, Chow teaches a lane departure system for a vehicle, the system comprising: 
an engine control unit (ECU)(13) configured to be communicatively connected to an environment sensor (one or more sensors communicatively connected an EU 402; see e.g. FIG. 4) and to determine a departure from a lane (the proximity data is an indication of the distance 112 between the second vehicle 150 and the lane line 170, the first vehicle 100 may determine whether the distance 112 is less than a lane distance threshold; see e.g. para. [0032], or proximity rate of change between vehicle 150 and the vehicle 100 exceeding a proximity rate change threshold, see e.g. para. [0033], which indicates lane departure), wherein the ECU (13) determines whether another vehicle (100) leaves the lane on the basis of a detection signal from the environment sensor (11) (the proximity sensor is configured to detect proximity data associated with a proximity of a second vehicle to the first vehicle, wherein the ECU of the first vehicle is configured to determine a proximity of the second vehicle to a lane marker, a proximity of the second vehicle to the first vehicle, or a rate of change of proximity of the second vehicle to the first vehicle based on the proximity data; see e.g. para. [0004]), and wherein the ECU is configured to generate a signal to create a visual or aural warning to the other vehicle (100) when the other vehicle (100) leaves the lane (one or more visual or aural warnings may be generated to the other vehicle when the proximity exceeds a threshold or proximity exceeds a threshold, see e.g. para. [0036], FIGS. 1C and 1D, wherein the lane can be interpreted as comprising of a plurality of smaller unmarked lanes and exceeding the threshold or proximity would breach the current lane where the second vehicle is travelling in) and enters an area, wherein the area is outside of a lane in which the vehicle is currently travelling in (as shown in figure 1B, the second vehicle enters an area which is outside of the lane where the first vehicle is travelling in). Chow does not explicitly teach that the another vehicle is ahead of or behind the vehicle.
Sunaga, however, teaches another vehicle is ahead of or behind the vehicle and generating a visual warning to the another vehicle (see e.g. para. [0007-8] and para. [0048]). Chow and Sunaga are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of notifying dangerous situation to a vehicle which is behind or in front of host vehicle which in turn can reduce accidents which is desired. 
As per claim 2, the ECU (13) according to claim 1 as taught by Chow, wherein the ECU (13) is configured to generate a signal to create a visual or aural warning on the basis of positional information of the other vehicle (100) that is provided from a supplementary information provision device (12) (as discussed in analysis of merits of claim 1, one or more sensors can determined proximity of the vehicle, rate of change of proximity etc. and generate a visual or audible alert accordingly, see e.g. para. [0032] and [0036], wherein the sensor 114 can be a plurality of sensors positioned on left, right, front and back of the vehicle in order to output warnings accordingly; see e.g. para. [0058-59]).
As per claim 5, it is interpreted and rejected as claim 1. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow and Sunaga as applied to claim 1, and further in view of Kumar et al. (Kumra; US 2018/0206083). 
As per claim 3, The ECU (13) according to claim 1 as taught by Chow and Sunaga, wherein the ECU (13) is configured to visually or aurally warn the other vehicle (100) in the case where the other vehicle (100) leaves the lane (as discussed in analysis of merits of claim 1, one or more sensors can determined proximity of the vehicle, rate of change of proximity etc. and generate a visual or audible alert accordingly, see e.g. para. [0032] and [0036]). Chow, however, fails to teach receiving a selection from a man machine interface (14) that indicates a preference of whether to visually or aurally warn. 
Kumar, however, teaches that an alert style preference 288 which includes data pertaining to how an alert may be presented to enable each user to configure how notifications are presented on a specific device i.e. visual alert or audible alerts (see e.g. para. [0050]). Similarly, it would have been obvious to one of ordinary skill in the art to enable a user to choose whether he/she would like to output audible or visual warning to another vehicle/driver. Furthermore, the disclosed systems of Chow and Sunaga teaches outputting visual indication as discussed in analysis of merits of claim 1. 
Chow, Sunaga and Kumar are in a same or similar field of endeavor where an audible or visible alert is outputted, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the benefit of improving user experience by enabling him/her to output different alerts in different situations which is desired. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow and Sunaga as applied to claim 1, and further in view of Tsuda (Tsuda; US 2008/0243337).
As per claim 4, he ECU (13) according to claim 1 as taught by Chow and Sunaga, wherein the ECU (13) is configured to generate a visual warning by illuminating with a light and to generate makes an auditory warning by honking (Chow teaches one or more sensors can determined proximity of the vehicle, rate of change of proximity etc. and generate a visual or audible alert accordingly, see e.g. para. [0032] and [0036]). Chow does not teach constantly illuminating the light by blinking the light. 
see e.g. para. [0035]). Chow, Sunaga and Tsuda are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the benefit of improved signaling which would capture eyes of target audience. 

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Applicant argues regarding claim 1 that the prior art do not teach the amended claim subject matter e.g. Chow teaches a system that detects potential collision of a vehicle with another vehicle which is travelling along side the host vehicle. Chow fails to teach or suggest detecting a lane departure of another vehicle into an area outside of the lane in which the host vehicle is travelling in. Sunaga fails to cure deficiencies of Chow. 
Examiner respectfully disagrees with applicant’s argument. Examiner respectfully submits that the amended claim subject is explicitly limited inasmuch that both vehicles are travelling in the same lane prior to the signal generating. Examiner respectfully submits that the second vehicle enters an area outside of the lane where the first vehicle is travelling in when a signal is generated as discussed in analysis of merits of claim 1. Sunaga further fortifies the disclosed reference by indicating that the second vehicle can be ahead or behind the first vehicle as discussed earlier. Therefore, the currently presented claims do not define an inventive step and stand rejected as such.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688